Citation Nr: 0418255	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  99-22 180	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for disc disease of the 
cervical and lumbar spine, including as secondary to 
residuals of a gunshot wound to the left neck and shoulder.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left neck and shoulder, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel

INTRODUCTION

The RO reports that the veteran had active military service 
from August 1967 to June 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1996 
rating decision by the RO which denied service connection for 
cervical and lumbar spine disorders, claimed as secondary to 
the service-connected residuals of a gunshot wound of the 
left neck and shoulder (affecting Muscle Group XXII).  The 
appeal also arises from the RO's October 1999 rating decision 
in which an increased rating for residuals of a gunshot wound 
of the left neck and shoulder, rated as 10 percent disabling, 
was denied.  In that same rating decision, the RO granted an 
increased rating to 30 percent for PTSD.  The veteran appeals 
for a higher rating.

The veteran failed to report to a March 2004 Travel Board 
hearing which had been scheduled at his request.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide further 
notification if further action is required on the part of the 
appellant.

REMAND

As an initial matter, the Board notes that the RO reports the 
veteran as having active military service from August 1967 to 
June 1969.  The Board observes that his dates of active 
military service have not been verified and documented in the 
record.  The RO should request the dates of active military 
service from the appropriate service department.

Regarding the claim for an increased rating for PTSD, the 
Board observes that VA last examined the veteran in October 
2000, approximately 31/2 years ago.  To ensure that an 
adjudication of the claim is based upon the veteran's 
complete disability picture, the veteran should be scheduled 
for another VA psychiatric examination.

Next, the Board observes that the record does not clearly 
demonstrate the current severity of the service-connected 
residuals of a gunshot wound to the left neck and shoulder.  
The veteran should therefore be scheduled for a VA orthopedic 
examination.

Pertaining to the claim of service connection for disc 
disease of the cervical and lumbar spine, as secondary to the 
service-connected residuals of a gunshot wound to the neck 
and shoulder, further development of the evidence is needed.  
The Board notes there is an adequate opinion with respect to 
the relationship between his cervical spine disorder, 
including disc disease, and the service-connected residuals 
of a gunshot wound of the neck and shoulder.  The record, 
however, does not contain an adequate opinion as to whether 
there is a relationship between his current disc disease of 
the lumbar spine and his service-connected residuals of a 
gunshot wound to the neck and shoulder.  In this respect, he 
should be scheduled for a VA examination to include an 
opinion based upon a review of the complete record.

In addition to the foregoing, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA) was implemented 
during the pendency of the appeal.  The veteran has not been 
provided a letter which fully addresses the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should make arrangement with the 
appropriate service department to obtain 
verification of the veteran's dates of 
active military service, unless it can 
obtain a DD Form 214 or equivalent from the 
veteran.

2.  With respect to the claim of service 
connection for cervical and lumbar spine 
disc disease, an increased rating for PTSD, 
and an increased rating for residuals of a 
gunshot wound to the left neck and 
shoulder, the RO should send an appropriate 
letter to the appellant to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and its 
implementing regulations.  This letter 
should advise the appellant of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide and 
what evidence VA will attempt to obtain.  
In the letter, the veteran should also be 
told to provide any evidence in his 
possession that pertains to his claims.

3.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by him 
for cervical and lumbar disc disease from 
his service discharge to the present, for 
PTSD from 1998 to the present, and for 
residuals of a gunshot wound of the left 
neck and shoulder from 1998 to the present.  
Thereafter, contact the medical providers 
and obtain copies of all related medical 
records that are not already of record.  

4.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the severity of his PTSD.  Send 
the claims folder to the examiner for 
review; the examiner must report that the 
claims folder has been reviewed.  All 
necessary tests should be accomplished.  
All clinical findings must be reported in 
detail.  In this regard, the examiner 
should itemize in detail all manifestations 
of the service-connected PTSD.  The 
examiner is to provide a multi-axial 
assessment, including the assignment of a 
Global Assessment Functioning (GAF) score 
and an explanation as to what the score 
represents.  The examiner should assess the 
extent of the occupational and social 
impairment due solely to PTSD 
symptomatology.  Based on the results of 
the examination and a review of the claims 
folder, the examiner is asked to answer the 
following questions:

(a)  Does the veteran suffer from such 
symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbance of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.

(b)  Does the veteran suffer from such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or work-like setting); inability 
to establish and maintain effective 
relationships, which result in 
occupational and social impairment 
with deficiencies in most areas such 
as work, school, family relationships, 
judgment, thinking, or mood?

(c)  Does the veteran suffer from such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
himself or others; intermittent 
inability to perform activities of 
daily living (including maintenance of 
minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation, or own 
name, which result in total 
occupational and social impairment?

(d)  The rational for all opinions 
expressed should be explained.

5.  The RO should also schedule the veteran 
for a VA orthopedic examination to 
ascertain the current severity of the 
residuals of his gunshot wound involving 
the left neck and shoulder, Muscle Groups 
XII.  Send the claims folder to the 
examiner for review; the examiner must 
report that the claims folder has been 
reviewed.  All necessary tests should be 
performed and all findings reported in 
detail including complete range of motion 
studies of the neck and shoulder.  The 
examination or test results should be 
reported in terms which are relevant to all 
applicable rating criteria (i.e. degree of 
muscle impairment should be described as 
slight, moderate, moderately severe, or 
severe).  The physician should provide an 
opinion as to whether the findings of his 
examination are related to the veteran's 
gunshot wound which he sustained in 
service.  The opinion should expressly 
address whether any present-day 
degenerative changes, including disc 
disease of the cervical and lumbar spine, 
were caused or aggravated by the veteran's 
gunshot wound to the left neck and shoulder 
which he incurred in service.  The examiner 
should give a complete rationale for all 
opinions expressed.  

6.  After the actions requested above have 
been completed, the RO should again review 
the record considering all of the evidence 
of record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


